DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).

General Information Matter
Please note, the instant Non-Provisional application (17/492,859) under prosecution at the United States Patent and Trademark Office (USPTO) has been assigned to David Zarka (Examiner) in Art Unit 2449.  To aid in correlating any papers for 17/492,859, all further correspondence regarding the instant application should be directed to the Examiner.

Joint Inventors
This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential § 102(a)(2) prior art against the later invention.

Response to Restriction and Claim Status
The instant Office action is responsive to the response received October 25, 2022 (the “Response”).  Applicants’ election without traverse of Species I in the Response is acknowledged.  Thus, claim 6–11 are withdrawn from further consideration pursuant to 37 C.F.R. § 1.142(b) as being drawn to a nonelected Species II, there being no allowable generic or linking claim.
Claims 1–11 are currently pending.  

Claim Rejections – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b): “The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.”
Claims 1–5 are rejected under § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Notably,
(1) claim 1, lines 9–10, although antecedent basis exists for a distributed resource from line 3, “the distributed resource in the virtual network address space” lacks clear antecedent basis.  See MPEP § 2173.05(e).
(2) claim 1, line 14, “the node” lacks clear antecedent basis.  The Examiner is uncertain as to whether “the node” refers to the node introduced in line 3 or is one of the plurality of nodes introduced in lines 3–4.   See MPEP § 2173.05(b) (citing Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential).  If “the node refers to one of the plurality of nodes introduced in lines 3–4, the Examiner is uncertain which one among the plurality of nodes is being referred to.
It is assumed for examination purposes that “the node” refers to the node introduced in line 3.  See id. § 2173.06 (citing In re Packard, 751 F.3d 1307, 1312 (Fed. Cir. 2014)).
Claim 3, line 4; claim 4, line 4; and claim 5, lines 3 and 6 by analogy.

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. § 103 as being obvious over Sridharan et al. (US 9,935,920 B2; filed Jan. 27, 2016).
Regarding claim 1, while Sridharan teaches a method (fig. 2; 4:57–6:7), comprising: 
detecting that a packet (fig. 2, packet item 220) comprises address information (AAP1 of packet item 220) identifying a distributed resource (AAP1 of packet item 220 indirectly identifies gateway item 120 when host item 12 uses virtual network policy item 140) and a node (AAP1 of packet item 220 directly identifies fig. 2, server item 124), 
wherein the distributed resource (fig. 2, gateway item 120) is distributed across a plurality of nodes (fig. 2, server item 124 and storage device items 126, 128) that are uniquely addressable (fig. 2, server item 124 and storage device items 126, 128 correspond to, respectively, address items AAP1, AAP2, and AAP3) in a distributed resource service address space (address items AA); 
determining (using fig. 2, virtual network policy item 140) that the address information (address item AAP1 of packet item 220 identifies server item 124) corresponds to a virtual network address space (location address items LA); 
accessing a resource map (fig. 2, virtual network policy item 140) that relates the virtual network address space (address items LA) to the distributed resource service address space (address items AA) such that a number of private virtual Internet protocol (VIP) addresses used by the distributed resource (fig. 2, gateway item 120 uses the address item LAGW) in the virtual network address space (address items LA) is less than the plurality of nodes (fig. 2, server item 124 and storage device items 126, 128); 
translating the packet from the virtual network address space (address items LA) to the distributed resource service address space (address items AA) based on the resource map (fig. 2, virtual network policy item 140), thereby creating a translated packet (fig. 2, encapsulated packet item 222); and 
causing (fig. 2, step (2)) the translated packet (fig. 2, encapsulated packet item 222) to be sent to the distributed resource (fig. 2, gateway item 120),
Sridharan does not teach sending the translated packet (fig. 2, encapsulated packet item 222) to the node (fig. 2, server item 124).
Sridharan teaches the node (fig. 2, server item 124).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Sridharan’s distributed resource that receives the translated packet to be also the node as taught by Sridharan to allow the node to record-keep the provider address portion (i.e., “LA1[Wingdings font/0xE0]LAGW” at fig. 2, encapsulated packet item 222) of the packet.  By allowing the node to record-keep the provider address portion, if the gateway item 120 loses it’s mapping policy, the node can provide the provider address portion back to gateway item 120 so that gateway item 120 can recreate the mapping policy.
Regarding claim 2, Sridharan teaches wherein the resource map comprises, for each node of the plurality of nodes (fig. 2, server item 124 and storage device items 126, 128): 
first information (address items LAGW) that uniquely identifies the node within the virtual network address space (address items LA); and 
second information (address items AAP1, AAP2, and AAP3) that uniquely identifies the node within the distributed resource service address space (address items AA).

Allowable Subject Matter
Claim 3 would be allowable if rewritten to (1) overcome the rejection under 35 U.S.C. § 112(b) set forth in this Office action; and (2) include all of the limitations of base claim 1.
Claim 4 would be allowable if rewritten to (1) overcome the rejection under 35 U.S.C. § 112(b) set forth in this Office action; and (2) include all of the limitations of base claim 1.
Claim 5 would be allowable if rewritten to (1) overcome the rejection under 35 U.S.C. § 112(b) set forth in this Office action; and (2) include all of the limitations of base claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure: US-9055117-B1; US-20100095008-A1; US-8174984-B2; US-9071928-B2; US-20140337500-A1; US-10425481-B2; and US-20200389428-A1.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449